ITEMID: 001-81366
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF WILUSZ v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Nicolas Bratza
TEXT: 4. In 1972 the State Treasury transferred to the applicants a property situated in Krosno. There was no adequate access by road to the property at that time, but the State authorities declared that an access road would soon be constructed. However, the authorities did not undertake any action to ensure proper access to the applicants' property. In particular, a right of way through neighbouring properties was never created.
5. In 1983 the applicants brought a civil action to have a right of way established by way of a judicial decision. On 31 December 1986 the Krosno District Court allowed their request. Their neighbours appealed.
6. On 27 October 1987 the Krosno Regional Court quashed the judgment of the firstinstance court and remitted the case for reexamination, finding that the first-instance court had failed to assess the evidence properly.
7. By a judgment of 23 October 1990 the Krosno District Court again granted a right of way to the applicants. The neighbours brought a new appeal. On 20 June 1991 the Krosno Regional Court quashed the contested judgment and again remitted the case for re-examination.
8. On 3 November 1997 the Krosno District Court allowed the applicants' claim. The Krosno Regional Court dismissed the neighbours' appeal on 6 October 1998. The neighbours brought a cassation appeal before the Supreme Court.
9. The Supreme Court refused to entertain their appeal on 22 June 2001. This decision was served on the applicants on 13 September 2001.
10. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”), are stated in the Court's decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 1223, ECHR 2005V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 3446, ECHR 2005V.
11. In particular, section 18 of the 2004 Act lays down the following transitional rules in relation to applications already pending before the Court:
“1. Within six months after the date of entry into force of this law persons who, before that date, had lodged a complaint with the European Court of Human Rights ... complaining of a breach of the right to a trial within a reasonable time guaranteed by Article 6 (1) of the Convention for the Protection of Human Rights and Fundamental Freedoms ..., may lodge a complaint about the unreasonable length of the proceedings on the basis of the provisions of this law if their complaint to the Court had been lodged in the course of the impugned proceedings and if the Court has not adopted a decision concerning the admissibility of their case.
2. A complaint lodged under subsection 1 shall indicate the date on which the application was lodged with the Court.
3. The relevant court shall immediately inform the Minister of Foreign Affairs of any complaints lodged under subsection 1.”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
